Ector, P. J.
The appellant, Dennis Jones, was jointly indicted with one Emma Butler for the murder of Sam Butler. A severance was granted, and the appellant was alone placed on trial. He was convicted of murder in the first degree. The charge of the court submits to the jury all the degrees and grades of homicide known to the Code, but nowhere tells the jury what malice is, or draws the distinction between murder upon express and implied malice. This should have been done. For this omission in the charge of the court, the judgment must be reversed. We deem it unnecessary to notice the other errors assigned.
The judgment of the District Court is reversed and the cause remanded.

Reversed and remanded.